DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2015/0192341 A1).
In regards to claim 30, Li teaches a method for drying material in a refrigerator (by heating a refrigerating compartment by operating at least one of the heat exchangers 110, 112 as a condenser, by operation of the valve 140, see fig. 3), which comprises the steps of: introducing the material into a storage compartment of the refrigerator (food stored in the refrigerating compartment, see paragraph 44; Also storing material such as food or other products for preserving in a storage compartment is inherent to a refrigerator) which is able to be temperature-controlled by a heat exchanger (by passing air over the heat exchangers 110, 112, by fans 114, 116, see fig. 3 and paragraph 22); and alternately operating the heat exchanger as an evaporator (heat exchanger 110 as an evaporator, when valve 140 is set to select 130 flow path, see fig. 3, and paragraph 28; Also by operation of the valve 140, one of the heat exchangers 110, and 112 operates as an evaporator, see fig. 3 and paragraphs 31-32) and as a condenser (heat exchanger 112 as a condenser, when valve 140 is set to select 130 flow path, see fig. 3, and paragraph 28; Also by selecting paths 130 and 132 through heat exchangers 112 and 110 respectively before expansion and evaporation, see fig. 3 and paragraphs 31-32).
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2015/0192341 A1) and in view of Chen (US 2013/0312436 A1) and further in view of Ryu (US 2013/0042641 A1).
In regards to claim 16, Li teaches a refrigerator (10), comprising: a storage compartment (at least compartments 12, 14, and 30); a heat exchanger (110, 112, see fig. 3 and paragraph 22) which can be operated as an evaporator (see paragraph 22) and as a heating unit (refrigerant, which is warmer at one of the heat exchangers 110, 112, is used to melt frost from at least one of the heat exchangers 110, 112, see paragraph 27 and 32) and disposed in a portion of the refrigerator (see fig. 3); a fan (114, 116) disposed at the heat exchanger (see fig. 3) for driving an exchange of air between said storage compartment and the heat exchanger (see paragraph 22); and a control unit (controller 11) for controlling an operation of said heat exchanger (by controlling the speed of the compressor, see paragraph 21), said fan (fans controlled by controller, see paragraph 22) and said heating unit (by operating the switching valve 140 to selectively 
However, Li does not explicitly teach operating the fan during a heating operation by the heating unit.
Chen teaches a fan (18 or 19), a heat exchanger (11, 12), a reversing valve (150) and a controller (160), that is configured to operate heat exchangers (11, 12) in defrost or heating modes (see paragraph 59) and configured to operate the fan during heating by the heat exchanger (fan 18 operating during defrost operation, see paragraphs 55-56 and 74-75; and fan 19 operated during heating operation by heat exchanger 12, see paragraphs 80 and 55-56).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Li to operate the fan and the heating unit in the drying operation based on the teachings of Chen in order to expedite the frost melting process at the heat exchanger of the refrigerator or to reduce natural convection through the heat exchanger by operating the fan (see paragraph 24, Chen).
Li also does not explicitly teach a separate chamber for the heat exchanger.
However, Ryu teaches a heat exchanger compartment (50), where the heat exchanger (40) is disposed (see fig. 3) and the heat exchanger compartment is separate from the cooling compartments (50 separate from 51 and 14, see fig. 3).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the compartments within the refrigerator of Li by providing a separate chamber for the heat exchanger as taught by Ryu at the back of the compartments for the heat exchanger of Li in order to accurately maintain varying respective temperatures within each refrigerator 
In regards to claim 24, Li teaches that the heat exchanger (110, 112, see fig. 3 and paragraph 22) is able to be switched (by operation of valve 140, see fig. 3 and paragraphs 28, 31) between operation as said evaporator (see paragraph 22).

Claims 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2015/0192341 A1) in view of Chen and Ryu as applied to claim 16 above and further in view of Sminge (US 4,291,542 A).
In regards to claim 17, Li does not explicitly teach that heating phases in which said fan is in operation at the same time as said heating unit alternate with cooling phases in which said heat exchanger functioning as said evaporator and said fan are in operation at a same time.
However, Sminge teaches a fan (8), a heat exchanger (6), and a control unit (26), where the control unit operates the heat exchanger (6) as an evaporator or a condenser for heating (see col. 4, lines 15-19); and the heating phases in which said fan is in operation at the same time as said heating unit (heating the air by passing the air over the heat exchanger 6 with the fan after heat exchanger reaches temperatures above 15 degrees Celsius, see below annotated fig. 3 and col. 3, lines 46-48; col. 4, lines 39-44) alternate with cooling phases in which said heat exchanger functioning as said evaporator and said fan are in operation at a same time (see below annotated fig. 3, where the heating and cooling operations are repeated based on temperature with the fan operation, in an alternating manner, where after the cooling, heating operation is performed, see fig. 3 and col. 4, lines 32-43).

    PNG
    media_image1.png
    395
    514
    media_image1.png
    Greyscale

It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the drying operating mode in the system of Li as modified by alternating between the heating phases in which said fan is in operation at the same time as said heating unit and cooling phases in which said heat exchanger functioning as said evaporator and said fan are in operation at a same time as taught by Sminge in order to ensure that frost formation is minimized on the surface of the heat exchanger and to efficiently, effectively and periodically remove the frost formed on the surface of the heat exchanger.

In regards to claim 18, Li does not explicitly teach that between a cooling phase and a subsequent heating phase said control unit is configured to initiate a defrosting phase in which said heating unit is in operation without said fan.


    PNG
    media_image2.png
    395
    514
    media_image2.png
    Greyscale

It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the cooling and heating phases in the refrigerator operating system of Li as modified by providing a defrosting phase between the cooling and heating phases of the operation of the refrigerator as taught by Sminge in order to ensure that frost is removed from the heat exchanger and most of the water from the molten frost is dripped off, and new frost is prevented from forming on the heat exchanger (6, see col. 4, lines 20-29, Sminge) while also maintaining the general efficiency and capacity of the system (see col. 5, lines 7-11, Sminge).

In regards to claim 19, Li does not explicitly teach a heat exchanger temperature sensor; and wherein said control unit is connected to said heat exchanger temperature sensor and is configured to transfer from the defrosting phase to the heating phase when a temperature of said heat exchanger has risen from a negative to a positive value.
However, Sminge teaches a heat exchanger temperature sensor (22); and wherein said control unit (26) is connected to said heat exchanger temperature sensor (control unit 26 connected to sensor 22, see fig. 2) and is configured to transfer from the defrosting phase to the heating phase when a temperature of said heat exchanger has risen from a negative to a positive value (after the temperature rises from a negative value to a positive value then the control unit 26 transfers from the defrosting phase to the heating phase with the help of the fan, see below annotated fig. 3 and col. 4, line 65 – col. 5, line 6).

    PNG
    media_image3.png
    395
    514
    media_image3.png
    Greyscale

It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have provided a heat exchanger temperature sensor as taught by Sminge to the evaporators and heat exchangers of Li as modified in order to accurately measure the accumulation of .

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2015/0192341 A1) in view of Chen and Ryu and Sminge as applied to claim 18 above and further in view of Kalis et al. (US 5,842,355 A).
In regards to claim 20, Li does not explicitly teach that the control unit is configured to detect a duration of the defrosting phase and to terminate the drying operating mode if the duration falls below a threshold value.
However, Kalis teaches that the control unit is configured to detect a duration of the defrosting phase (microprocessor 32 determines whether or not the defrost cycle started at block 86 has lasted two minutes at step 94, see fig. 5 and col. 9, line 65 – col. 10, line 2; and col. 10, lines 33-35) and to terminate the drying operating mode if the duration falls below a threshold value (if the two minutes time at step 94 has not expired, the microprocessor 32 stops compressor, evaporator fan and heater at step 90 for two hours before turning the compressor on at steps 72 and/or 69, see fig. 5 and col. 10, lines 35-57).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Li as modified by configuring the controller to detect a duration of the defrosting phase and to terminate the heater and the compressor operations if the duration falls below a threshold value as taught by Kalis in order to perform the defrost operation for a short periods of time until evaporator temperature rises above the evaporation limit at step 88 and/or food .

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2015/0192341 A1) in view of Ryu as applied to claim 16 above and further in view of Fulmer et al. (US 2012/0042667 A1).
In regards to claim 21, Li teaches a storage compartment temperature sensor (temperature sensors 52, 54, see fig. 1 and paragraph 19); and said control unit is connected to said storage compartment temperature sensor (sensors 52, 54 in communication with controller 11, see paragraph 31).
However, Li does not explicitly teach that the control unit is configured to detect an alteration speed of a temperature of said storage compartment.
Fulmer teaches that the control unit is configured to detect an alteration speed of a temperature of said evaporator (see steps 106-108, see fig. 3 and paragraphs 20-21).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Li as modified to detect an alteration speed of a temperature of said storage compartment of Li based on the teaching of determining the alteration speed of a temperature of the evaporator as taught by Fulmer in order to determine the presence of ice on the evaporator because the rate of change of temperature is abrupt in the presence of ice (see paragraph 21, Fulmer).

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2015/0192341 A1) in view of Chen and Ryu as applied to claim 16 above and further in view of Youn et al. (US 2011/0219805 A1).
In regards to claim 22, Li teaches a user interface (32); and wherein said control unit is connected to said user interface (see paragraph 17) and is configured to receive from said user interface an input from a user (user selects operational features via interface panel 32see paragraph 18).
However, Li does not explicitly teach that the input is about a type of material loaded into said storage compartment.
Youn teaches user operated buttons (315a, 315b, 315c, and 315d, see paragraph 98) and a control panel in a refrigerator, where the user selects the non-freezing function through one of the buttons (via 315c, see paragraph 98) as an input to maintain the temperature within a range for storing meat (see paragraph 98).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Li as modified to receive temperature range and non-freezing function as input from the user interface buttons of Youn for storing meat products in the refrigerator of Li as modified, where the temperature range is associated with the type of material such as meat stored in the storage compartment of the refrigerator in order to prevent the taste of meat from reducing and to prevent destruction of fibers of meat (see paragraph 98, Youn).

Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2015/0192341 A1) in view of Chen and Ryu and Youn as applied to claim 22 above and further in view of Johnston (US 2017/0263100 A1) and Kalis et al. (US 5,842,355 A).
In regards to claim 23, Li does not explicitly teach a set of scales disposed in said storage compartment in order to weigh the material loaded into said storage compartment; and wherein said control unit is connected to said set of scales and uses a weight of the material, said control unit is configured to make a decision about a termination of the drying operating mode.
However, Johnston teaches a scale disposed in said storage compartment of the refrigerator in order to weigh the material loaded into said storage compartment (see paragraph 52); and wherein said control unit is connected to said scale (spoilage identification application 513 of the computing 
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the storage compartment of the refrigerator of Li as modified by providing a set of scales disposed in said storage compartment of the refrigerator in order to weigh the material loaded into said storage compartment based on the teachings of Johnston to provide a weight measurement scale within a storage compartment of the refrigerator in order to accurately keep an inventory of the changes in the quantity of food stored in the compartment of the refrigerator and to determine the presence or absence of the food items (see paragraphs 52, 71, Johnston). It would have also been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Li as modified to connect with the scale and uses a weight of the material as taught by Johnston in order to use the weight of the food items along with the images captured of the compartment by the computing environment to accurately determine the quantity and the type of food items added or removed from the compartment (see paragraph 52, Johnston).
Li also does not explicitly teach that the control unit is configured to make a decision about a termination of the drying operating mode.
However, Kalis teaches that the control unit is configured to detect a duration of the defrosting phase (microprocessor 32 determines whether or not the defrost cycle started at block 86 has lasted two minutes at step 94, see fig. 5 and col. 9, line 65 – col. 10, line 2; and col. 10, lines 33-35) and to terminate the drying operating mode if the duration falls below a threshold value (if the two minutes time at step 94 has not expired, the microprocessor 32 stops compressor, evaporator fan and heater at step 90 for two hours before turning the compressor on at steps 72 and/or 69, see fig. 5 and col. 10, lines 35-57).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Li as modified by configuring the controller to terminate the heater and the compressor operations if the duration falls below a threshold value as .

Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2015/0192341 A1) in view of Chen and Ryu as applied to claim 16 above and further in view of Lawrence (US 2002/0148240 A1).
In regards to claim 25, Li teaches at least one throttle point (expansion devices 118, 120, see fig. 3 and paragraph 25); and a refrigerant circuit (see fig. 3 and paragraph 25), in said refrigerant circuit said heat exchanger is connected in series to said at least one throttle point (heat exchangers 110 and 112 in series with expansion devices 118 and 120, respectively, see fig. 3).
However, Li does not explicitly teach that the control unit controls a throughflow rate of said throttle point.
Lawrence teaches a controller (22), which controls the flow rate through the expansion valve (by controlling the opening of the expansion valve 18 by the controller 22, see fig. 3 and paragraph 36).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Li as modified to control the flow rate of fluid through the expansion valves of Li based on the teachings of Lawrence to control the flow rate through the expansion valve in order to constantly maintain the superheat at the outlet of the evaporator to prevent liquid refrigerant from entering the compressor (see paragraph 34, Lawrence).

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2015/0192341 A1) in view of Chen and Ryu as applied to claim 16 above and further in view of Johnston (US 2017/0263100 A1).
In regards to claim 26, Li does not explicitly teach that the control unit is configured to transmit a message about a termination of an operating mode to a networked appliance.
However, Johnston teaches a control unit (computing environment 503) is configured to transmit a message to a networked appliance (503 serves content through the network to the client device 506, see paragraph 31) about a termination of an operating mode (notifications 629, and 716, about the spoilage of the food and end of the spoilage identification function, see paragraphs 60, 67, and figs. 6-7)
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Li as modified to transmit a message about a termination of an operating mode to a networked appliance such as a mobile device as taught by Johnston in order to keep the client informed of the various operating states of the refrigerator and to allow the client to control and manage operations of the refrigerator remotely.

Claims 27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2012/0102984 A1) and in view of Chen (US 2013/0312436 A1).
In regards to claim 27, Kim teaches a method for drying material in a refrigerator (by heating a refrigerating compartment by operation of a heater, see abstract), which comprises the steps of: introducing the material into a storage compartment of the refrigerator (food stored in the refrigerating compartment, see paragraph 44; Also storing material such as food or other products for preserving in a storage compartment is inherent to a refrigerator); and circulating air between the storage compartment and a heat exchanger chamber (air from the chamber for heat exchanger 106 and heater 104a is supplied to the compartment 110 via fan 106a, 106b, see figs. 1, 3B; and paragraph 34) in which the air is alternately heated in a heating phase (with the help of heater 104a, see paragraphs 34-35; and temperature of the refrigerating compartment rising due to heating, see fig. 3F) and is cooled in a cooling phase by a heat exchanger operated as an evaporator (heat exchanger 106 as an evaporator for cooling compartment 110, see paragraph 34).

Chen teaches a fan (18 or 19), a heat exchanger (11, 12), a reversing valve (150) and a controller (160), that is configured to operate heat exchangers (11, 12) in cooling, defrost or heating modes (see paragraph 59) and configured to operate the fan during heating by the heat exchanger (fan 18 operating during defrost operation, see paragraphs 55-56 and 74-75; and fan 19 operated during heating operation by heat exchanger 12, see paragraphs 80 and 55-56).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Li to operate the heat exchanger in a heating phase as a condenser and in a cooling phase as an evaporator based on the teachings of Chen in order to expedite the frost melting process at the heat exchanger of the refrigerator or to supply heated air to the compartment or to reduce natural convection through the heat exchanger by operating the fan (see paragraph 24, Chen).
In regards to claim 28, Kim teaches a drying step is performed (by heating the refrigerating compartment by opening heater, see figs. 3F, 3A; and paragraph 13) and the drying step is terminated if at least one parameter has reached a threshold value (this is a contingent limitation in a method claim, where termination of the drying step depends upon a condition, which may not be required, see MPEP 2111.04), the parameter being selected from the group consisting of air humidity in the storage compartment (humidity of the refrigeration compartment associated with the operation of the heater, see fig. 3E, paragraphs 42-43).

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Chen as applied to claim 28 above and further in view of Yu (US 2017/0276420 A1).
In regards to claim 29, Kim does not explicitly teach that the threshold value is fixed using an initial value of at least one of the parameter and/or a type of material.

It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the method of drying material as taught by Kim by providing the threshold humidity value as obtained based on the initial value measured by the humidity sensor as taught by Yu in order to accurately monitor and maintain the humidity of the material stored in the refrigerator because the moisture content directly affects the dryness of the material/product stored in the refrigerator.

Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2012/0102984 A1) and in view of Li (US 2015/0192341 A1).
In regards to claim 30, Kim teaches a method for drying material in a refrigerator (by heating a refrigerating compartment by operation of a heater, see abstract), which comprises the steps of: introducing the material into a storage compartment of the refrigerator (food stored in the refrigerating compartment, see paragraph 44; Also storing material such as food or other products for preserving in a storage compartment is inherent to a refrigerator) which is able to be temperature-controlled by a heat exchanger (by passing air over the heat exchanger 106 and the heater 104a, by fan 106b to temperature control the compartment 110, see paragraph 34 and fig. 1); and alternately operating the heat exchanger as an evaporator (heat exchanger 106 as an evaporator for cooling compartment 110, see paragraph 34) and as a heater (with the help of heater 104a, see paragraphs 34-35; and temperature of the refrigerating compartment rising due to heating, see fig. 3F).
However, Kim does not explicitly teach that the heat exchanger alternately operates as an evaporator and as a condenser.
Li teaches that the heat exchanger (110, 112) alternately operates as an evaporator (by operation of the valve 140, one of the heat exchangers 110, and 112 operates as an evaporator, see fig. 3 and 
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the method of drying material as taught by Kim by alternately operating the heat exchanger as an evaporator and as a condenser as taught by Li in order to remove the frost from one of the heat exchangers while maintaining cooling in different parts of the refrigerator.

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanley (US 2014/0123690 A1) and in view of Chen (US 2013/0312436 A1) and further in view of Ryu (US 2013/0042641 A1).
In regards to claim 16, Hanley teaches a refrigerator (10), comprising: a storage compartment (at least compartments 14, 18, and 22); a heat exchanger (evaporator 70, and heater 74, see fig. 2 and paragraph 23) which can be operated as an evaporator (70) and as a heating unit (refrigerant is heated within the evaporator, see paragraphs 25 and 3) and disposed in a portion of the refrigerator (see fig. 2); a fan (76) disposed at the heat exchanger (see fig. 2) for driving an exchange of air between said storage compartment and the heat exchanger (see paragraphs 25, 31); and a control unit (controller 80) for controlling an operation of said heat exchanger, said fan and said heating unit (80 controls compressor 64, fan 76, and heater 74, see paragraph 26 and fig. 3), said control unit assisting a drying operating mode in which said fan operates at a same time as said heating unit (operating vapor compression cycle along with associated fan 76 for cooling air, see paragraph 22; where the heat exchange between the compartment air and the refrigerant within the heat exchanger heats the refrigerant, see paragraph 25; and wherein the cool air refrigerating within the refrigerator creates a drying effect for the product stored in the refrigerator, as admitted by applicant, see page 1, lines 5-7, specification).
However, Hanley does not explicitly teach operating the fan during a heating operation by the heating unit. Chen (US 2013/0312436 A1)

It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Li to operate the fan and the heating unit in the drying operation based on the teachings of Chen in order to expedite the frost melting process at the heat exchanger of the refrigerator or to reduce natural convection through the heat exchanger by operating the fan (see paragraph 24, Chen).
Li also does not explicitly teach a separate chamber for the heat exchanger.
However, Ryu teaches a heat exchanger compartment (50), where the heat exchanger (40) is disposed (see fig. 3) and the heat exchanger compartment is separate from the cooling compartments (50 separate from 51 and 14, see fig. 3).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the compartments within the refrigerator of Hanley by providing a separate chamber for the heat exchanger as taught by Ryu at the back of the compartments for the heat exchanger of Hanley in order to accurately maintain varying respective temperatures within each refrigerator compartment by keeping the cold air generating compartment separate from the different compartments of the refrigerator with varying temperature and humidity needs.
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. In response to applicant's argument, "Li teaches a condenser which will exit liquid cooling fluid and cannot be condensed in coil 112," the examiner maintains the rejections of claims 16-30 over Li because applicant has not provided any arguments or evidence from Li to teach that no condensing is .
Applicant’s arguments, see pages 4-13 of the Remarks, filed 11/29/2021, with respect to the rejection(s) of claim(s) 16-29 under 35 USC 102 and 103 over Li and Li in view of Ryu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li in view of Chen and further in view of Ryu.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763                

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763